DETAILED ACTION
1.	 Claims 11- and 13-21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 02/18/2022, claims 1, 5-11, 13-21 have been amended. Claims 2-4 have been kept original. Claim 12 have been cancelled. The currently pending claims considered below are Claims 1-11, and 13- 21.

Claim Objections
4.	Claims 1, 11, and 20-21 are objected to because of the following informalities:  
As per claims 1, 11, and 20-21 the claims recite “wherein the structural relationship of the objects is excluded from the one or more search enabling containers.” However, there is not clear of what structural relationship of the objects the applicant is referring. It is noted that prior in the claims the following limitation is recited “wherein the plurality of structural containers represent objects having a structural relationship and contain property data of the objects” However, the limitations is slightly different one recites the plurality of structural containers represent objects having a structural relationship. The other one recites the structural relationship of the objects. Therefore, it is not clear if the applicant is referring to the same structural relationship recited in the begin of the claims or not. 
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 11 and 13-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Dettinger et al. (US 20060122993 A1) in view of Elnikety et al. (US 20140172914 A1) inf further view of Jain et al. (US 20080126055 A1).

As per claim 1, Dettinger teaches a computer system comprising (Dettinger, fig. 1:110, par. [0035], server system where the server system is interpreted as the computer system):
memory (Dettinger, fig. 1, par. [0033]-[0034], “(i) information permanently stored on non-writable storage media (e.g., read-only memory devices within a computer such as CD-ROM disks readable by a CD-ROM drive)”); 
one or more processors coupled to the memory (Dettinger, fig. 1, par. [0035], “Client system 105 generally includes a central processing unit (CPU) connected via a bus, to memory and storage (not shown).”) and 
configured to search data contained in a plurality of database tables (Dettinger, fig. 2A-B, par. [0051], [0060], “For a data abstraction model constructed over a relational database, an abstract query plan includes all the information about which relational tables need to be available, and how to join the tables together (i.e., the relationships between the tables or between the logical fields, conditions on data retrieved.)” Wherein the tables herein is interpreted as the plurality of database tables, and the abstract query plan is interpreted as the search data contained in the tables); and 
one or more database search models stored in one or more computer readable media (Dettinger, fig. 2B:148, par. [0051], data abstraction model where the data abstraction model is interpreted as the one or more database search models. Further, the data abstraction model has a field specification contain a plurality of tables. Where the tables are being search accordingly with the data abstraction model configuration. Further, par. [0033], read-only memory devices within a computer such as CD-ROM disks readable by a CD-ROM drive which is interpreted to be able to store one or more database search models), 
wherein the one or more database search models comprise a plurality of structural containers (Dettinger, fig. 4A, par. [0063], “Each node 405 (three nodes labeled for illustration) of the graph 400 may represent an actual table from the underlying relational schema, or may represent a table defined from one or more actual tables, such as a database view or a common table expression.” Where the nodes are interpreted as the plurality of structural containers) and 
one or more search enabling containers (Dettinger, fig. 4B:428, par. [0067], “For example, if abstract query 202 also required data from the "doctors" data source node 428, then the node 432 would be included in the sub-graph 430, even though it would only serve to connect node 428 to the demographics node 420.” Where the node 432 is interpreted as one or more search enabling containers once it is enabling a connection between the other nodes in order to provide the abstract query search results);
wherein the one or more search enabling containers correspond to the one or more database search models (Dettinger, fig. 4A-B, par. [0067], “The node that includes data related to the model entity for the abstract query is placed at the root of the tree, and the distance to the terminal nodes is minimized to generate sub graph 430.” Where the node is interpreted as one or more search enabling containers which includes data that is related/correspond to the model entity. Where the model entity is inherit to be part of the data abstraction model herein interpreted as the one or more database search models) and 
specify a scope for searching data (Dettinger, fig. 6:600, par. [0073]-[0074], a selection criteria that specifies the search range. For exemple fig. 6 searches for Hemoglobin test of Age > 18. Where the selection criteria is specify a scope for searching data) and 
a display format for presenting search results (Dettinger, fig. 6:600, par. [0074], “results criteria of patient name and age” where the results criteria of patient name and age is interpreted as the display format for presenting search results. Further, fig. 8:870, par. [0089], “At step 870, the results may be formatted and returned to the user” wherein the results get formatted and returned to the user is inherent to be query results that gets formatted and displayed to the user);
However, it is noted that the prior art of Dettinger does not explicitly teach “wherein the plurality of structural containers represent objects having a structural relationship and contain property data of the objects, wherein the property data of the objects are obtained from the plurality of database tables;”
On the other hand, in the same field of endeavor, Elnikety teaches wherein the plurality of structural containers represent objects having a structural relationship (Elnikety, par. [0046], “a condition on the structural relationship between the nodes in an attributed graph” Wherein the condition on the structural relationship between the nodes in an attributed graph is interpreted as the structural relationship and the nodes are interpreted to represent objects) and 
contain property data of the objects (Elnikety, par. [0045], “where such queries can include filtering conditions on the defined path (e.g., such queries can place constraints on the path length or on the types and properties of edges and nodes)” Where the defined path contain property of the nodes herein interpreted as the objects), 
wherein the property data of the objects are obtained from the plurality of database tables (Elnikety, fig. 4:404, par. [0075],“the data in the P three-column tables 404, which in principle represents the data that is used during the processing of the reachability and shortest path components of a graph query which can involve heavy transversal operations on the topology of the graph.” Where the defined path contain property of the nodes herein interpreted as the objects which comprises of a plurality of database tables as illustrated on fig. 4:404);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Elnikety that teaches graph queries are processed using a plurality of independent query execution engines into Dettinger that teaches processing an abstract query of a database abstraction constructed over an underlying physical data storage mechanism. Additionally, this provide improvements to efficiently generate and optimize a query of an underlying physical storage mechanism.
The motivation for doing so would be to optimize the efficiency of searching large attributed graphs (Elnikety, par. [0027]). 
However, it is noted that the combination of the prior arts of Dettinger, and Elnikety do not explicitly teach “wherein the one or more search enabling containers have a one-to-one relationship with the one or more database search models, wherein the scope for searching data and the display format for presenting search results are excluded from the plurality of structural containers, wherein the structural relationship of the objects is excluded from the one or more search enabling containers.”
On the other hand, in the same field of endeavor, Jian teaches wherein the one or more search enabling containers have a one-to-one relationship with the one or more database search models (Jain, fig. 3, par. [0063]-[0064], “As the Model Dependency web page 300 is loaded at web client 110, MVU 145 queries model database 150 based on the parent model identifier and retrieves all records from Model_Dependency table 225 corresponding to the parent model 310 . The dependency tree 305 is sequentially constructed based on a series of queries spawned from the retrieval of model identifiers that are dependent on the parent model. For example, a query on model identifier "10400" returns two dependent models; "10384" and "10196".” Where the query on model identifier "10400" is interpreted as the one or more search enabling containers. The query on model identifier "10400" has dependency herein interpreted as relationship to model 10384. The relationship of the query on model identifier "10400" then expand to a plurality of children models as illustrate in fig. 3), 
wherein the scope for searching data and the display format for presenting search results are excluded from the plurality of structural containers (Jain, fig. 3:315, par. [0065], “The metadata information is formatted and presented in tabular form on a portion of the web page as a mini-metadata report 315.” Wherein the mini-metadata report is interpreted as the scope for searching data and the display format for presenting search results are excluded from the plurality of structural containers. See also fig. 8, par. [0092]), 
wherein the structural relationship of the objects is excluded from the one or more search enabling containers (Jain, figs. 2-3, par. [0066], [0069], “Model Dependency web page 300 further includes navigation and view controls to enable user 105 to zoom in or out of the dependency tree 305.” Where the model dependency web page have a plurality of objects that define the user preference such as for example, display colors, information to display within models, navigation, sizing, zooming, and/or the like. The plurality of object is interpreted to be excluded from the one or more search enabling containers. Dependency is interpreted as structural relationship).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jian that teaches providing empowerment tools, data visualization tools, and impact analysis tools in order to produce reports providing greater insight into model interdependencies, model usage, model distribution, variable usage, model metadata, and system performance into the combination of Dettinger that teaches processing an abstract query of a database abstraction constructed over an underlying physical data storage mechanism, and Elnikety that teaches graph queries are processed using a plurality of independent query execution engines. Additionally, this provide improvements to efficiently generate and optimize a query of an underlying physical storage mechanism.
The motivation for doing so would be to managing vast libraries of models and have effective use of models (Jian, par. [0006]). 

As per claim 2, Elnikety teaches wherein the plurality of structural containers comprise respective source table references specifying underlying database tables from which the property data of the objects represented by the plurality of structural containers are obtained (Elnikety, fig. 4:404, par. [0074], an edge identifier (eID), a identifier of the source node (sID), and a destination node (dID). Where the eID, sID, and dID are interpreted as the respective source table references specifying underlying database tables from which the property data of the objects represented by the plurality of structural containers are obtained, see par. [0039]).  

As per claim 3, Elnikety teaches wherein the plurality of structural containers comprise respective Boolean expressions configured for filtering rows of the underlying database tables (Elnikety, par. [0062], “G-SPARQL allows for the expression of filtering conditions that can specify Boolean predicates on the nodes and edges of the matching paths” Where the Boolean predicates are interpreted as the Boolean expressions).

As per claim 4, Dettinger teaches wherein the plurality of structural containers comprise respective lists of fields that correspond to respective columns of the underlying database tables (Dettinger, par. [0057], “a list of logical fields that are to be returned as a result of query execution.” Where the list of logical fields are interpreted as the respective lists of fields that correspond to respective columns of the underlying database tables). 

As per claim 5, Elnikety teaches wherein the plurality of structural containers comprise respective lists of links (Elnikety, fig. 7, par. [0085], “an exemplary embodiment of the set of algebraic operators that can be used in G-SPARQL. Generally speaking and as described heretofore, these algebraic operators are independent of the specific representation of the attributed graph that is employed in each of the query execution engines.” Wherein the set of algebraic operators that can be used in G-SPARQL is interpreted as the lists of links), 
wherein a list of links of a selected structural container semantically relates the selected structural container to respective structural containers other than the selected structural container (Elnikety, fig. 7, par. [0089], [0098], “Since the semantics of the getEdgeNodes and edgeJoin operators can be not restricted by a specified relationship (eLabel), applying these operators using the standard relational operators requires joining the input relation(s) with each of the relation tables, separately, and then performing a union of all the results.” Where the getEdgeNodes and edgeJoin operators are part of the set of operations herein interpreted as the list of links and is interpreted to get/select the selected structural container semantically relates the selected structural container to respective structural containers other than the selected structural container. The getEdgeNodes operator receives the eLabel parameter, then the getEdgeNodes operator filters out the nodes that do not have adjacent nodes connected with the specified relationship. Wherein filters out the nodes that do not have adjacent nodes connected with the specified relationship is interpreted as the structural containers other than the selected structural container).

As per claim 6, Elnikety teaches wherein a link of the selected structural container comprises a linking expression specifying a relationship between one or more fields of the selected structural container and one or more fields of one of the structural containers other than the selected structural container (Elnikety, fig. 7, par. [0096], “sPathJoin operator returns the paths that represent the shortest connection between each of the pairs of nodes in an attributed graph” where the sPathJoin is interpreted as the linking expression specifying a relationship between one or more fields of the structural container and one or more fields of one of the other structural containers. Where sPathJoin is interpreted as a link of the selected structural container. Wherein filters out the nodes that do not have adjacent nodes connected with the specified relationship is interpreted as the structural containers other than the selected structural container, see fig. 7, par. [0057]).

As per claim 7, Dettinger teaches wherein a search enabling container selected from the one or more search enabling containers comprises a basic container reference which specifies a primary structural container, wherein the primary structural container is one of the plurality of structural containers (Dettinger, fig. 2B-210, par. [0052], “shown in FIG. 2B maps the logical field name 210.sub.1 ("FirstName") to a column named "f_name" in a table named "Demographics."” Where the FirstName is interpreted as the basic container reference which specifies a primary structural container. Further, the field specifications 208-1 illustrate in fig. 2B is interpreted as the primary structural container).

As per claim 8, Dettinger teaches wherein the selected search enabling container comprises a list of unified fields, wherein a unified field in the selected search enabling container corresponds to an underlying field in one of the plurality of structural containers (Dettinger, fig. 6, par. [0074], “Each table includes field sections (610 and 616” Where the field sections are interpreted as the list of unified fields. The field sections correspond to the source table that is represented in the graph as nodes herein interpreted as the plurality of structural containers. Further, par. [0069], “Each table instance may comprise a data structure used by runtime component 114 that includes a combination of both logical data from the data abstraction model, and physical data (e.g., tables and columns) from the underlying physical storage mechanism.” Where the underlying physical storage mechanism has an underlying field in one of the plurality of structural containers).

As per claim 9, Dettinger teaches wherein the unified field in the selected search enabling container comprises a chain of links connecting the primary structural container to the structural container containing the underlying field (Dettinger, fig. 6:630, par. [0076], a join type attributes linking tables. Where the join type attributes are interpreted as the chain of links and is connecting the primary structural tables to the other tables).

As per claim 10, Dettinger teaches wherein data in the plurality of structural containers and one or more search enabling containers are stored in one or more metadata tables (Dettinger, fig. 4, par. [0069], an abstract query plan comprises a set of one or more table instances along with a set of join relationships and metadata about the join relationships. Where the set of one or more table instances are interpreted as the plurality of structural containers and one or more search enabling containers are stored in one or more metadata tables).   

As per claim 11, Dettinger teaches a computer system comprising (Dettinger, fig. 1:110, par. [0035], server system where the server system is interpreted as the computer system): 
memory (Dettinger, fig. 1, par. [0033]-[0034], “(i) information permanently stored on non-writable storage media (e.g., read-only memory devices within a computer such as CD-ROM disks readable by a CD-ROM drive)”); 
one or more processors coupled to the memory (Dettinger, fig. 1, par. [0035], “Client system 105 generally includes a central processing unit (CPU) connected via a bus, to memory and storage (not shown).”) and 
configured to search data contained in a plurality of database tables (Dettinger, fig. 2A-B, par. [0051], [0060], “For a data abstraction model constructed over a relational database, an abstract query plan includes all the information about which relational tables need to be available, and how to join the tables together (i.e., the relationships between the tables or between the logical fields, conditions on data retrieved.)” Wherein the tables herein is interpreted as the plurality of database tables, and the abstract query plan is interpreted as the search data contained in the tables); and 
a database search model stored in one or more computer readable media, 
the database search model comprising (Dettinger, fig. 2B:148, par. [0051], data abstraction model where the data abstraction model is interpreted as the one or more database search models. Further, the data abstraction model has a field specifications contain a plurality of tables. Where the tables are being search accordingly with the data abstraction model configuration. Further, par. [0033], a plurality of computer readable media): 
a plurality of structural containers (Dettinger, fig. 4A, par. [0063], “Each node 405 (three nodes labeled for illustration) of the graph 400 may represent an actual table from the underlying relational schema, or may represent a table defined from one or more actual tables, such as a database view or a common table expression.” Where the nodes are interpreted as the plurality of structural containers) and 
a search enabling container (Dettinger, fig. 4B:428, par. [0067], “For example, if abstract query 202 also required data from the "doctors" data source node 428, then the node 432 would be included in the sub-graph 430, even though it would only serve to connect node 428 to the demographics node 420.” Where the node 432 is interpreted as one or more search enabling containers once it is enabling a connection between the other nodes in order to provide the abstract query search results);
wherein the search enabling container specifies a scope of the data search (Dettinger, fig. 6:600, par. [0073]-[0074], a selection criteria that specifies the search range. For exemple fig. 6 searches for Hemoglobin test of Age > 18. Where the selection criteria is specify a scope for searching data. Further, fig. 4A-B, par. [0067], “The node that includes data related to the model entity for the abstract query is placed at the root of the tree, and the distance to the terminal nodes is minimized to generate sub graph 430.” Where the node is interpreted as one or more search enabling containers which includes data that is related/correspond to the model entity. Where the model entity is inherent to be part of the data abstraction model herein interpreted as the one or more database search models) and 
a display format of the search results (Dettinger, fig. 6:600, par. [0074], “results criteria of patient name and age” where the results criteria of patient name and age is interpreted as the display format for presenting search results. Further, fig. 8:870, par. [0089], “At step 870, the results may be formatted and returned to the user” wherein the results get formatted and returned to the user is inherent to be query results that gets formatted and displayed to the user);
However, it is noted that the prior art of Dettinger does not explicitly teach “wherein the plurality of structural containers represent objects having a structural relationship and contain property data of the objects, wherein the property data of the objects are obtained from the plurality of database tables; wherein the plurality of structural containers comprise respective source table references specifying underlying database tables from which the property data of the objects represented by the plurality of structural containers are obtained.”
On the other hand, in the same field of endeavor, Elnikety teaches 
wherein the plurality of structural containers represent objects having a structural relationship (Elnikety, par. [0046], “a condition on the structural relationship between the nodes in an attributed graph” Wherein the condition on the structural relationship between the nodes in an attributed graph is interpreted as the structural relationship and the nodes are interpreted to represent objects) and 
contain property data of the objects (Elnikety, par. [0045], “where such queries can include filtering conditions on the defined path (e.g., such queries can place constraints on the path length or on the types and properties of edges and nodes)” Where the defined path contain property of the nodes herein interpreted as the objects), 
wherein the property data of the objects are obtained from the plurality of database tables (Elnikety, fig. 4:404, par. [0075],“the data in the P three-column tables 404, which in principle represents the data that is used during the processing of the reachability and shortest path components of a graph query which can involve heavy transversal operations on the topology of the graph.” Where the defined path contain property of the nodes herein interpreted as the objects which comprises of a plurality of database tables as illustrated on fig. 4:404), 
wherein the plurality of structural containers comprise respective source table references specifying underlying database tables from which the property data of the objects represented by the plurality of structural containers are obtained (Elnikety, fig. 4:404, par. [0074], an edge identifier (eID), a identifier of the source node (sID), and a destination node (dID). Where the eID, sID, and dID are interpreted as the respective source table references specifying underlying database tables from which the property data of the objects represented by the plurality of structural containers are obtained, see par. [0039]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Elnikety that teaches graph queries are processed using a plurality of independent query execution engines into Dettinger that teaches processing an abstract query of a database abstraction constructed over an underlying physical data storage mechanism. Additionally, this provide improvements to efficiently generate and optimize a query of an underlying physical storage mechanism.
The motivation for doing so would be to optimize the efficiency of searching large attributed graphs (Elnikety, par. [0027]). 
However, it is noted that the combination of the prior arts of Dettinger, and Elnikety do not explicitly teach “wherein the scope of the data search and the display format of the search results are excluded from the plurality of structural containers, wherein the structural relationship of the objects is excluded from the search enabling container;”
On the other hand, in the same field of endeavor, Jian teaches wherein the scope of the data search and the display format of the search results are excluded from the plurality of structural containers (Jain, fig. 3:315, par. [0065], “The metadata information is formatted and presented in tabular form on a portion of the web page as a mini-metadata report 315.” Wherein the mini-metadata report is interpreted as the scope for searching data and the display format for presenting search results are excluded from the plurality of structural containers. See also fig. 8, par. [0092]), 
wherein the structural relationship of the objects is excluded from the search enabling container (Jain, figs. 2-3, par. [0066], [0069], “Model Dependency web page 300 further includes navigation and view controls to enable user 105 to zoom in or out of the dependency tree 305.” Where the model dependency web page have a plurality of objects that define the user preference such as for example, display colors, information to display within models, navigation, sizing, zooming, and/or the like. The plurality of object is interpreted to be excluded from the one or more search enabling containers. Dependency is interpreted as structural relationship), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jian that teaches providing empowerment tools, data visualization tools, and impact analysis tools in order to produce reports providing greater insight into model interdependencies, model usage, model distribution, variable usage, model metadata, and system performance into the combination of Dettinger that teaches processing an abstract query of a database abstraction constructed over an underlying physical data storage mechanism, and Elnikety that teaches graph queries are processed using a plurality of independent query execution engines. Additionally, this provide improvements to efficiently generate and optimize a query of an underlying physical storage mechanism.
The motivation for doing so would be to managing vast libraries of models and have effective use of models (Jian, par. [0006]). 

As per claim 13, Elnikety teaches wherein the plurality of structural containers comprise respective Boolean expressions configured for filtering rows of the underlying database tables (Elnikety, par. [0062], “G-SPARQL allows for the expression of filtering conditions that can specify Boolean predicates on the nodes and edges of the matching paths” Where the Boolean predicates are interpreted as the Boolean expressions).

As per claim 14, Dettinger teaches wherein the plurality of structural containers comprise respective lists of fields that correspond to respective columns of the underlying database tables (Dettinger, par. [0057], “a list of logical fields that are to be returned as a result of query execution.” Where the list of logical fields are interpreted as the respective lists of fields that correspond to respective columns of the underlying database tables).
 
As per claim 15, Elnikety teaches wherein the plurality of structural containers comprise respective lists of links (Elnikety, fig. 7, par. [0085], “an exemplary embodiment of the set of algebraic operators that can be used in G-SPARQL. Generally speaking and as described heretofore, these algebraic operators are independent of the specific representation of the attributed graph that is employed in each of the query execution engines.” Wherein the set of algebraic operators that can be used in G-SPARQL is interpreted as the lists of links), 
wherein a list of links of a selected structural container semantically relates the selected structural container to respective structural containers other than the selected structural container (Elnikety, fig. 7, par. [0089], [0098], “Since the semantics of the getEdgeNodes and edgeJoin operators can be not restricted by a specified relationship (eLabel), applying these operators using the standard relational operators requires joining the input relation(s) with each of the relation tables, separately, and then performing a union of all the results.” Where the getEdgeNodes and edgeJoin operators are part of the set of operations herein interpreted as the list of links and is interpreted to get/select the selected structural container semantically relates the selected structural container to respective structural containers other than the selected structural container. The getEdgeNodes operator receives the eLabel parameter, then the getEdgeNodes operator filters out the nodes that do not have adjacent nodes connected with the specified relationship. Wherein filters out the nodes that do not have adjacent nodes connected with the specified relationship is interpreted as the structural containers other than the selected structural container).  

As per claim 16, Elnikety teaches wherein a link of the selected structural container comprises a linking expression specifying a relationship between one or more fields of the selected structural container and one or more fields of one of the structural containers other than the selected structural container (Elnikety, fig. 7, par. [0096], “sPathJoin operator returns the paths that represent the shortest connection between each of the pairs of nodes in an attributed graph” where the sPathJoin is interpreted as the linking expression specifying a relationship between one or more fields of the structural container and one or more fields of one of the other structural containers. Where sPathJoin is interpreted as a link of the selected structural container. Wherein filters out the nodes that do not have adjacent nodes connected with the specified relationship is interpreted as the structural containers other than the selected structural container, see fig. 7, par. [0057]).

As per claim 17, Dettinger teaches wherein the search enabling container comprises a basic container reference which specifies a primary structural container, wherein the primary structural container is one of the plurality of structural containers (Dettinger, fig. 2B-210, par. [0052], “shown in FIG. 2B maps the logical field name 210.sub.1 ("FirstName") to a column named "f_name" in a table named "Demographics."” Where the FirstName is interpreted as the basic container reference which specifies a primary structural container. Further, the field specifications 208-1 illustrate in fig. 2B is interpreted as the primary structural container).

As per claim 18, Dettinger teaches wherein the search enabling container comprises a list of unified fields, wherein a unified field in the search enabling container corresponds to an underlying field contained in one of the plurality of structural containers (Dettinger, fig. 6, par. [0074], “Each table includes field sections (610 and 616” Where the field sections are interpreted as the list of unified fields. The field sections correspond to the source table that is represented in the graph as nodes herein interpreted as the plurality of structural containers. Further, par. [0069], “Each table instance may comprise a data structure used by runtime component 114 that includes a combination of both logical data from the data abstraction model, and physical data (e.g., tables and columns) from the underlying physical storage mechanism.” Where the underlying physical storage mechanism has an underlying field in one of the plurality of structural containers).

As per claim 19, Dettinger teaches wherein the unified field in the search enabling container comprises a chain of links connecting the primary structural container to the one of the plurality of structural containers containing the underlying field (Dettinger, fig. 6:630, par. [0076], a join type attributes linking tables. Where the join type attributes are interpreted as the chain of links and is connecting the primary structural tables to the other tables).

As per claim 20, Dettinger teaches One or more non-transitory computer-readable media having encoded thereon computer-executable instructions causing one or more processors to perform a method comprising (Dettinger, fig. par. [0016]-[0017], a computer-readable medium containing a plurality of instructions which, when executed on a computer system is configured to perform operations. Wherein the computer-readable medium containing the plurality of instructions is interpreted as the one or more computer-readable media having encoded thereon computer- executable instructions causing one or more processors to perform the method): 
receiving a search request for data search in a plurality of database tables (Dettinger, fig. 2B:202, par. [0045], receiving an abstract query that searching for data based on a selection expression criteria, where the search is completed on a data abstraction model comprises a plurality of database tables, see, par. [0059]); Page 5 of 11
in response to the search request, searching the plurality of database tables using a database model (Dettinger, fig. 2B:148, par. [0051], data abstraction model where the data abstraction model is interpreted as the one or more database search models); and 
displaying search results (Dettinger, fig. 6:600, par. [0074], “results criteria of patient name and age” where the results criteria of patient name and age is interpreted as the format for presenting search results);
wherein the database model comprises a plurality of structural containers (Dettinger, fig. 4A, par. [0063], “Each node 405 (three nodes labeled for illustration) of the graph 400 may represent an actual table from the underlying relational schema, or may represent a table defined from one or more actual tables, such as a database view or a common table expression.” Where the nodes are interpreted as the plurality of structural containers) and 
a search enabling container (Dettinger, fig. 4B:428, par. [0067], “For example, if abstract query 202 also required data from the "doctors" data source node 428, then the node 432 would be included in the sub-graph 430, even though it would only serve to connect node 428 to the demographics node 420.” Where the node 432 is interpreted as one or more search enabling containers once it is enabling a connection between the other nodes in order to provide the abstract query search results);
wherein the search enabling container specifies a scope of the data search (Dettinger, fig. 6:600, par. [0073]-[0074], a selection criteria that specifies the search range. For exemple fig. 6 searches for Hemoglobin test of Age > 18. Where the selection criteria is specify a scope for searching data. Further, fig. 4A-B, par. [0067], “The node that includes data related to the model entity for the abstract query is placed at the root of the tree, and the distance to the terminal nodes is minimized to generate sub graph 430.” Where the node is interpreted as one or more search enabling containers which includes data that is related/correspond to the model entity. Where the model entity is inherent to be part of the data abstraction model herein interpreted as the one or more database search models) and 
a display format of the search results (Dettinger, fig. 6:600, par. [0074], “results criteria of patient name and age” where the results criteria of patient name and age is interpreted as the display format for presenting search results. Further, fig. 8:870, par. [0089], “At step 870, the results may be formatted and returned to the user” wherein the results get formatted and returned to the user is inherent to be query results that gets formatted and displayed to the user);
wherein the search enabling container comprises a basic container reference which specifies a primary structural container, wherein the primary structural container is one of the plurality of structural containers (Dettinger, fig. 2B-210, par. [0052], “shown in FIG. 2B maps the logical field name 210.sub.1 ("FirstName") to a column named "f_name" in a table named "Demographics."” Where the FirstName is interpreted as the basic container reference which specifies a primary structural container. Further, the field specifications 208-1 illustrate in fig. 2B is interpreted as the primary structural container), 
wherein the search enabling container comprises a list of unified fields, wherein a unified field in the search enabling container corresponds to an underlying field contained in one of the plurality of structural containers (Dettinger, fig. 6, par. [0074], “Each table includes field sections (610 and 616” Where the field sections are interpreted as the list of unified fields. The field sections correspond to the source table that is represented in the graph as nodes herein interpreted as the plurality of structural containers. Further, par. [0069], “Each table instance may comprise a data structure used by runtime component 114 that includes a combination of both logical data from the data abstraction model, and physical data (e.g., tables and columns) from the underlying physical storage mechanism.” Where the underlying physical storage mechanism has an underlying field in one of the plurality of structural containers), and 
wherein the unified field in the search enabling container comprises a chain of links connecting the primary structural container to the one of the plurality of structural containers containing the underlying field (Dettinger, fig. 6:630, par. [0076], a join type attributes linking tables. Where the join type attributes are interpreted as the chain of links and is connecting the primary structural tables to the other tables).
However, it is noted that the prior art of Dettinger does not explicitly teach “wherein the plurality of structural containers represent objects having a structural and contain property data of the objects, wherein the property data of the objects are obtained from the plurality of database tables; wherein the plurality of structural containers comprise respective source table references specifying underlying database tables from which the property data of the objects represented by the plurality of structural containers are obtained;”
On the other hand, in the same field of endeavor, Elnikety teaches wherein the plurality of structural containers represent objects having a structural relationship (Elnikety, par. [0046], “a condition on the structural relationship between the nodes in an attributed graph” Wherein the condition on the structural relationship between the nodes in an attributed graph is interpreted as the structural relationship and the nodes are interpreted to represent objects) and 
contain property data of the objects (Elnikety, par. [0045], “where such queries can include filtering conditions on the defined path (e.g., such queries can place constraints on the path length or on the types and properties of edges and nodes)” Where the defined path contain property of the nodes herein interpreted as the objects), 
wherein the property data of the objects are obtained from the plurality of database tables (Elnikety, fig. 4:404, par. [0075],“the data in the P three-column tables 404, which in principle represents the data that is used during the processing of the reachability and shortest path components of a graph query which can involve heavy transversal operations on the topology of the graph.” Where the defined path contain property of the nodes herein interpreted as the objects which comprises of a plurality of database tables as illustrated on fig. 4:404);
wherein the plurality of structural containers comprise respective source table references specifying underlying database tables from which the property data of the objects represented by the plurality of structural containers are obtained (Elnikety, fig. 4:404, par. [0074], an edge identifier (eID), a identifier of the source node (sID), and a destination node (dID). Where the eID, sID, and dID are interpreted as the respective source table references specifying underlying database tables from which the property data of the objects represented by the plurality of structural containers are obtained, see par. [0039]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Elnikety that teaches graph queries are processed using a plurality of independent query execution engines into Dettinger that teaches processing an abstract query of a database abstraction constructed over an underlying physical data storage mechanism. Additionally, this provide improvements to efficiently generate and optimize a query of an underlying physical storage mechanism.
The motivation for doing so would be to optimize the efficiency of searching large attributed graphs (Elnikety, par. [0027]). 
However, it is noted that the combination of the prior arts of Dettinger, and Elnikety do not explicitly teach “wherein the scope of the data search and the display format of the search results are excluded from the plurality of structural containers; wherein the structural relationship of the objects is excluded from the search enabling container;”
On the other hand, in the same field of endeavor, Jian teaches wherein the scope of the data search and the display format of the search results are excluded from the plurality of structural containers (Jain, fig. 3:315, par. [0065], “The metadata information is formatted and presented in tabular form on a portion of the web page as a mini-metadata report 315.” Wherein the mini-metadata report is interpreted as the scope for searching data and the display format for presenting search results are excluded from the plurality of structural containers. See also fig. 8, par. [0092]), 
wherein the structural relationship of the objects is excluded from the search enabling container (Jain, figs. 2-3, par. [0066], [0069], “Model Dependency web page 300 further includes navigation and view controls to enable user 105 to zoom in or out of the dependency tree 305.” Where the model dependency web page have a plurality of objects that define the user preference such as for example, display colors, information to display within models, navigation, sizing, zooming, and/or the like. The plurality of object is interpreted to be excluded from the one or more search enabling containers. Dependency is interpreted as structural relationship), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jian that teaches providing empowerment tools, data visualization tools, and impact analysis tools in order to produce reports providing greater insight into model interdependencies, model usage, model distribution, variable usage, model metadata, and system performance into the combination of Dettinger that teaches processing an abstract query of a database abstraction constructed over an underlying physical data storage mechanism, and Elnikety that teaches graph queries are processed using a plurality of independent query execution engines. Additionally, this provide improvements to efficiently generate and optimize a query of an underlying physical storage mechanism.
The motivation for doing so would be to managing vast libraries of models and have effective use of models (Jian, par. [0006]). 

As per claim 21, Dettinger teaches a method comprising (Dettinger, par. [0051], methods):
receiving a search request via a computer interface for data search in a plurality of database tables (Dettinger, fig. 2B:202, par. [0045], [0059], receiving an abstract query that searching for data based on a selection expression criteria, where the search is completed on a data abstraction model comprises a plurality of database tables. Where the query building is defined the query criteria via computer interface, see, par. [0056]); Page 6 of 11
in response to the search request, searching, by one or more processors (Dettinger, fig. 1, par. [0035], “Client system 105 generally includes a central processing unit (CPU) connected via a bus, to memory and storage (not shown).”), 
the plurality of database tables using a database model which is stored in a computer readable media (Dettinger, fig. 2B:148, par. [0051], data abstraction model where the data abstraction model is interpreted as the one or more database search models. Further, the data abstraction model has a field specification contain a plurality of tables. Where the tables are being search accordingly with the data abstraction model configuration. Further, par. [0033], read-only memory devices within a computer such as CD-ROM disks readable by a CD-ROM drive which is interpreted to be able to store one or more database search models) and 
specifies a scope of the data search (Dettinger, fig. 2B:148, par. [0051], data abstraction model where the data abstraction model is interpreted as the one or more database search models. fig. 6:600, par. [0073]-[0074], a selection criteria that specifies the search range. For example, fig. 6 searches for Hemoglobin test of Age > 18. Where the selection criteria are specifying a scope for searching data); and 
displaying search results via the computer interface according to a display format specified by the database search model (Dettinger, fig. 6:600, par. [0074], “results criteria of patient name and age” where the results criteria of patient name and age is interpreted as the display format for presenting search results. Further, fig. 8:870, par. [0089], “At step 870, the results may be formatted and returned to the user” wherein the results get formatted and returned to the user is inherent to be query results that gets formatted and displayed to the user); 
wherein the database search model comprises a plurality of structural containers (Dettinger, fig. 4A, par. [0063], “Each node 405 (three nodes labeled for illustration) of the graph 400 may represent an actual table from the underlying relational schema, or may represent a table defined from one or more actual tables, such as a database view or a common table expression.” Where the nodes are interpreted as the plurality of structural containers) and 
a search enabling container (Dettinger, fig. 4B:428, par. [0067], “For example, if abstract query 202 also required data from the "doctors" data source node 428, then the node 432 would be included in the sub-graph 430, even though it would only serve to connect node 428 to the demographics node 420.” Where the node 432 is interpreted as one or more search enabling containers once it is enabling a connection between the other nodes in order to provide the abstract query search results), 
wherein the search enabling container specifies the scope of the data search (Dettinger, fig. 6:600, par. [0073]-[0074], a selection criteria that specifies the search range. For exemple fig. 6 searches for Hemoglobin test of Age > 18. Where the selection criteria is specify a scope for searching data. Further, fig. 4A-B, par. [0067], “The node that includes data related to the model entity for the abstract query is placed at the root of the tree, and the distance to the terminal nodes is minimized to generate sub graph 430.” Where the node is interpreted as one or more search enabling containers which includes data that is related/correspond to the model entity. Where the model entity is inherent to be part of the data abstraction model herein interpreted as the one or more database search models) and 
the display format of the search results (Dettinger, fig. 6:600, par. [0074], “results criteria of patient name and age” where the results criteria of patient name and age is interpreted as the display format for presenting search results. Further, fig. 8:870, par. [0089], “At step 870, the results may be formatted and returned to the user” wherein the results get formatted and returned to the user is inherent to be query results that gets formatted and displayed to the user);
However, it is noted that the prior art of Dettinger does not explicitly teach “wherein the plurality of structural containers represent objects having a structural and contain property data of the objects, wherein the property data of the objects are obtained from the plurality of database tables; wherein the plurality of structural containers comprise respective source table references specifying underlying database tables from which the property data of the objects represented by the plurality of structural containers are obtained.”
On the other hand, in the same field of endeavor, Elnikety teaches wherein the plurality of structural containers represent objects having a structural relationship (Elnikety, par. [0046], “a condition on the structural relationship between the nodes in an attributed graph” Wherein the condition on the structural relationship between the nodes in an attributed graph is interpreted as the structural relationship and the nodes are interpreted to represent objects) and 
contain property data of the objects (Elnikety, par. [0045], “where such queries can include filtering conditions on the defined path (e.g., such queries can place constraints on the path length or on the types and properties of edges and nodes)” Where the defined path contain property of the nodes herein interpreted as the objects), 
wherein the property data of the objects are obtained from the plurality of database tables (Elnikety, fig. 4:404, par. [0075],“the data in the P three-column tables 404, which in principle represents the data that is used during the processing of the reachability and shortest path components of a graph query which can involve heavy transversal operations on the topology of the graph.” Where the defined path contain property of the nodes herein interpreted as the objects which comprises of a plurality of database tables as illustrated on fig. 4:404),
wherein the plurality of structural containers comprise respective source table references specifying underlying database tables from which the property data of the objects represented by the plurality of structural containers are obtained (Elnikety, fig. 4:404, par. [0074], an edge identifier (eID), a identifier of the source node (sID), and a destination node (dID). Where the eID, sID, and dID are interpreted as the respective source table references specifying underlying database tables from which the property data of the objects represented by the plurality of structural containers are obtained, see par. [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Elnikety that teaches graph queries are processed using a plurality of independent query execution engines into Dettinger that teaches processing an abstract query of a database abstraction constructed over an underlying physical data storage mechanism. Additionally, this provide improvements to efficiently generate and optimize a query of an underlying physical storage mechanism.
The motivation for doing so would be to optimize the efficiency of searching large attributed graphs (Elnikety, par. [0027]). 
However, it is noted that the combination of the prior arts of Dettinger, and Elnikety do not explicitly teach “wherein the scope of the data search and the display format of the search results are excluded from the plurality of structural containers, wherein the structural relationship of the objects is excluded from the search enabling container;”
On the other hand, in the same field of endeavor, Jian teaches wherein the scope of the data search and the display format of the search results are excluded from the plurality of structural containers (Jain, fig. 3:315, par. [0065], “The metadata information is formatted and presented in tabular form on a portion of the web page as a mini-metadata report 315.” Wherein the mini-metadata report is interpreted as the scope for searching data and the display format for presenting search results are excluded from the plurality of structural containers. See also fig. 8, par. [0092]), 
wherein the structural relationship of the objects is excluded from the search enabling container (Jain, figs. 2-3, par. [0066], [0069], “Model Dependency web page 300 further includes navigation and view controls to enable user 105 to zoom in or out of the dependency tree 305.” Where the model dependency web page have a plurality of objects that define the user preference such as for example, display colors, information to display within models, navigation, sizing, zooming, and/or the like. The plurality of object is interpreted to be excluded from the one or more search enabling containers. Dependency is interpreted as structural relationship);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jian that teaches providing empowerment tools, data visualization tools, and impact analysis tools in order to produce reports providing greater insight into model interdependencies, model usage, model distribution, variable usage, model metadata, and system performance into the combination of Dettinger that teaches processing an abstract query of a database abstraction constructed over an underlying physical data storage mechanism, and Elnikety that teaches graph queries are processed using a plurality of independent query execution engines. Additionally, this provide improvements to efficiently generate and optimize a query of an underlying physical storage mechanism.
The motivation for doing so would be to managing vast libraries of models and have effective use of models (Jian, par. [0006]). 

Prior Art of Record
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yousaf et al. (US 20200334237 A1), teaches searching and analyzing large, object-oriented data sets in an efficient manner involving innovative user interface features and/or search algorithm functionality.
Beard et al. (US 20180004825 A1), teaches searching resources and related documents using data structures.
Jordahl (US 20130346422 A1), teaches systems and methods for data storage, retrieval, manipulation and display provide search engines and computer-based research tools for enabling multiple hierarchical points of view.

Response to Arguments
8.	Applicant’s arguments filed 02/18/2022, with respect to the U.S.C. § 101 rejections have been fully considered and are persuasive. It is respectfully noted that the Applicant clarification of the limitations on claims (Applicant arguments, pages 9-10). Further, the amendments made to claims and the Applicant clarification had convinced the Examiner that the 35 U.S.C. § 101 rejection is overcome, and for this reason the 35 U.S.C. § 101 rejection of record is withdrawn.

Applicant’s arguments filed 02/18/2022, with respect to the U.S.C. § 112(b)  rejections have been fully considered and are persuasive. It is respectfully noted that the Applicant clarification of the limitations on claims (Applicant arguments, page 10). Further, the amendments made to claims and the Applicant clarification had convinced the Examiner that the 35 U.S.C. § 112(b) rejection is overcome, and for this reason the 35 U.S.C. § 112(b) rejection of record is withdrawn.

Applicant's arguments, filed on 02/18/2022 with respect to the rejection of claims 1-11, 13-21 under 35 U.S.C. §103 (Applicant’s arguments, pages 10-11), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).
Applicant appears to argues that the prior arts of Dettinger et al. (US 20060122993 A1), and Elnikety et al. (US 20140172914 A1) do not teach “wherein the one or more search enabling containers have a one-to-one relationship with the one or more database search models, 
wherein the scope for searching data and the display format for presenting search results are excluded from the plurality of structural containers”. If that is the limitation the applicant is referring on the arguments “’the scope for searching data and the display format for presenting search results are excluded from the plurality of structural containers" and "the structural relationship of the objects is excluded from the one or more search enabling containers,’” (Applicant arguments, page 10) then it is respectfully submitted that the prior arts of Dettinger et al. (US 20060122993 A1), and Elnikety et al. (US 20140172914 A1) are no used to teach this limitation but the newly added Jain et al. (US 20080126055 A1) teaches these limitations as shown above. Claims 1, 11, and 20-21 comprises of similar limitations; therefore the above answer is applied for all independent claims.
Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168